          In the United States Court of Federal Claims
                                        No. 18-1784C
                                    (Filed: July 15, 2019)

                                            )
 ROBERT J. LABONTE JR.,                     )
                                            )
                     Plaintiff              )
                                            )
 v.                                         )
                                            )
 UNITED STATES,                             )
                                            )
                      Defendant.            )
                                            )
                                            )

                                          ORDER

        On June 26, 2019, Sebastian Bates, Matthew Handley, Jared M. Quigley and Catherine E.
McCarthy moved to appear for Robert LaBonte under supervision pursuant to Rule 83.3 of the
Rules of the United States Court of Federal Claims. The motion (ECF 32) contains the materials
that law students must submit before appearing on behalf of a party. Accordingly, the Court
Grants the Motion for Leave to Appear Under Supervision.



       It is so ORDERED.


                                                             s/ Richard A. Hertling
                                                             Richard A. Hertling
                                                             Judge
